Citation Nr: 9919059	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-17 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's VA improved pension benefits were 
properly terminated effective October 1, 1994.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina essentially notifying the veteran's that his VA 
improved pension benefits were properly terminated.  A notice 
of disagreement was received in November 1996.  A statement 
of the case was issued in December 1996.  A substantive 
appeal was received in June 1997.  On this form, the veteran 
requested a hearing but withdrew this request in September 
1997.


FINDINGS OF FACT

1.  In August 1990, the veteran was awarded VA improved 
pension benefits, effective August 1, 1990.  The RO's 
decision to award pension was premised, in part, on the fact 
that the veteran's income, which at the time consisted solely 
of  Social Security Administration (SSA) benefits, did not 
exceed the maximum pension rate allowed by law.  

2.  In November 1995, it was discovered by VA that the 
veteran's SSA benefits had been increased to over $900 per 
month beginning in September 1994. 

3.  These benefits changed the appellant's annual income, as 
of September 1994, to over $10,800.  This amount was greater 
than the then maximum annual pension rate, $7,818, allowed by 
law for a veteran with no dependents, even when excluding the 
reported $1,708.86 in unreimbursed medical expenses.  



CONCLUSION OF LAW

The veteran's VA improved pension benefits were properly 
terminated effective October 1, 1994.  38 U.S.C.A. § 1521 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.23, 3.272, 3.273, 
3.660 (1998); VA Manual M 21-1, Part 1, Appendix B, Change 17 
(March 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim is well-grounded.  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Murphy v Derwinski, 1 Vet.App. 78 (1990).

The record reflects that the RO granted the veteran's claim 
for VA improved pension benefits in August 1990, effective 
the first day of that month.  In the August 1990 award 
letter, the RO informed the veteran that his award was based 
on his income at the time, and he had previously indicated 
that his income consisted solely of benefits from the  Social 
Security Administration (SSA) in the yearly amount of $4,147.   

In an EVR submitted in August 1994, the veteran reported that 
he was receiving $399 per month from SSA, and that he had 
been in receipt of other minimal income ($170 in interest and 
dividends, and $48 for jury duty).  However, in November 1995 
the RO discovered that the veteran was receiving monthly 
benefits from SSA in the amount of $949.10.  Information from 
SSA confirmed that beginning in September 1994 the veteran 
began receiving over $900 in monthly benefits, and in a 
December 1995 letter, the RO terminated the veteran's pension 
award effective October 1, 1994 as it was determined that his 
income exceeded the maximum pension rate allowed at that 
time.  The veteran contends that his award should not have 
been terminated.

It is noted that VA improved pension is not payable to a 
veteran whose annual income exceeds the limitations set forth 
in 38 U.S.C.A. § 1521.  The maximum pension rate is 
established pursuant to this law, and effective from December 
1, 1993, the established annual rate (income limitation) for 
a veteran with no dependents was $7,818.  See VA Manual M 21-
1, Part 1, Appendix B, Change 17 (March 7, 1994).

Generally, payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which they are received unless specifically excluded under 
§ 3.272.  38 C.F.R. § 3.271 (1998).  For the purpose of 
determining entitlement to VA improved pension benefits, the 
monthly rate of pension payable to a beneficiary is computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by twelve (12). 
38 C.F.R. § 3.273(a) (1998).  Whenever there is a change in a 
beneficiary's amount of countable income the monthly rate of 
pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(2) (1998).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (1998).

From a review of the evidence, it is clear that in September 
1994, the veteran began receiving monthly payments from SSA 
of over $900.  For VA improved pension purposes, these 
amounts changed the veteran's annual income to over $10,080 
in September 1994.  See 38 C.F.R. § 3.273(b) (1998).  This 
income amount was an amount warranting the termination of the 
veteran's pension (as noted, the established annual rate at 
the time was $7,818), even when excluding the $1,708.86 in 
unreimbursed medical expenses he reported for 1994 in a 
November 1995 medical expense report. 

In sum, as the veteran's countable annual income exceeded the 
maximum annual rate (income limitation) in September 1994 for 
a veteran with no dependents, his benefits were properly 
terminated at that time.  Termination of his pension 
effective October 1, 1994, was proper.  See 38 C.F.R. 
§ 3.660(a)(2) (1998).  

The law and the facts support the RO's decision.  The 
veteran's pension was properly terminated due to excessive 
income, and since the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 


ORDER

The appeal is denied.  


REMAND

The Board construes the veteran's November 1996 notice of 
disagreement with the termination of his pension benefits to 
also be a notice of disagreement with a March 1996 decision 
by the RO's Committee on Waivers and Compromises (Committee) 
which denied his request for a waiver of recovery of an 
overpayment in the amount of $3,196 (this overpayment was 
created when the RO retroactively terminated the veteran's 
pension benefits, as noted above).  As such, a statement of 
the case should be issued by the RO regarding this issue.  
See 38 C.F.R. § 19.26 (1998); Manlincon v. West, 12 Vet.App 
238 (1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue).

In light of all of the above, this matter is REMANDED to the 
RO for the following action:

A statement of the case should be issued 
to the veteran and his representative by 
the RO with respect to the veteran's 
request for waiver of recovery of an 
overpayment.  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place this issue 
in appellate status. 38 C.F.R. § 19.26 
(1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

